      Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JOHN HEUSKIN,

        Plaintiff,

v.                                                                Civ. No. 19-957 MV/GBW

D&E TRANSPORT, LLC and
LOOMAS BYRON IVEY

        Defendants.



      ORDER DENYING DEFENDANT IVEY’S MOTION FOR PROTECTIVE
     ORDER AS MOOT AND GRANTING PLAINTIFF’S MOTION TO EXTEND
       DISCOVERY AND COMPEL DEPOSITION OF DEFENDANT IVEY

        THIS MATTER comes before the Court on Defendant Ivey’s Motion for

Protective Order and Notice of Non-Appearance and Plaintiff’s Motion to Extend

Discovery Deadline and Compel Deposition of Defendant Ivey. Docs. 84, 87. Having

read the Motions and the parties’ briefs (docs. 84, 85,1 87, 90, 93) and having heard oral




1The Court notes that Plaintiff’s Response to Defendant Ivey’s Motion for Protective Order and Notice of
Non-Appearance violated Local Rules 10.5 & 10.6. The 85 pages of exhibits Plaintiff attached to his
Response exceeded the 50-page exhibit limit imposed by Local Rule 10.5 and Plaintiff did not obtain the
requisite agreement from Defendants or leave from the Court to do so. See D.N.M.LR-Civ. 10.5. Plaintiff
also did not highlight any part of these exhibits, see D.N.M.LR-Civ. 10.6, despite the Court advising him
of the need to do so in its initial scheduling order. See doc. 7 at 3. Plaintiff’s exhibits would have been
under the page limit if he had formatted each email chain as a distinct exhibit and highlighted and pin
cited to specific pages in that exhibit – rather than reproducing the each email chain in its entirety as
separate exhibit for each email added to it (thereby reproducing the same emails several times in his
exhibits). Moving forward, Plaintiff will comply with the local rules or face sanctions.

                                                     1
        Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 2 of 14




arguments (doc. 102), the Court DENIES Defendant Ivey’s Motion as moot and

GRANTS Plaintiff’s Motion to Extend Discovery.

   I.       BACKGROUND

         Plaintiff John Heuskin and Defendant Loomas Byron Ivey were involved in a

tractor trailer accident on Interstate 40 in New Mexico on December 30, 2018. In June

2019, Plaintiff filed a negligence action against Defendants Ivey and D&E Transport,

LLC in state court. See doc. 1. On October 11, 2019, Defendants removed the case to

federal court. Id. On December 11, 2019, the Court set the initial discovery deadline for

June 8, 2020. Doc. 17 at 2. On June 3, 2020, upon joint motion by the parties, the Court

extended the deadline to conduct depositions through August 7, 2020. Docs. 75, 76. The

parties, however, failed to find a mutually agreeable date for the deposition of

Defendant Ivey before this deadline passed.

         On November 26, 2019, Plaintiff first notified Defendants of his intent to depose

Defendant Ivey in the parties’ Joint Status Report and Provisional Discovery Plan. Doc.

15 at 2. Later, on February 11, 2020, Plaintiff’s counsel made his first request for a

deposition date for Defendant Ivey. Doc. 85-1. After ten days had passed without a

response, Plaintiff’s counsel sent a follow-up email. Doc. 85-2. Again, he received no

response about Defendant Ivey’s availability for deposition. See doc. 85-3.

         From the end of February 2020 until the beginning of May 2020, the parties’

communication focused almost exclusively on scheduling the deposition of the


                                              2
     Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 3 of 14




corporate representative for Defendant D&E Transport, LLC. See generally docs. 85-3, 85-

4, 85-5. Amid this communication about the corporate representative’s deposition,

Plaintiff made a third request for deposition dates for Defendant Ivey. See doc. 85-8.

Like the two requests that preceded it, this request never received an email response.2

See doc. 85-9.

       In May 2020, Defendants largely ignored Plaintiff’s repeated attempts to set

specific deposition dates for Defendant Ivey. On May 5, 2020, Plaintiff proposed

deposing the corporate representative on May 28. Doc. 85-13. Three days later, he

followed up about this proposal and asked to depose Defendant Ivey on that date as

well. Doc. 85-14 at 2. Defendants responded by confirming their general availability for

depositions during the last week of May. See doc. 85-15 at 3. On May 13, 2020, Plaintiff

repeated his request to depose Defendant Ivey on May 28. Doc. 85-15 at 2. Six days

later, Plaintiff inquired as to Defendant Ivey’s availability for a deposition in Georgia on

June 19. Doc. 85-16 at 2. Based on the record, Defendants do not appear to have

responded to Plaintiff’s specific proposals to depose Defendant Ivey on either May 28 or

June 19. See docs. 85-15, 85-16. They did, however, threaten to set the deposition dates

for Plaintiff’s expert witnesses unilaterally when it took Plaintiff more than five days to




2During oral argument, Defendant’s counsel indicated that during phone calls that the parties had
exchanged during this time during, Defendants explained to Plaintiff that they opposed deposing
Defendant Ivey via remote video and opposed an in-person deposition due to the ongoing pandemic. See
doc. 102 at 2. Plaintiff did not contest this statement. See id.

                                                 3
     Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 4 of 14




respond to their first request for deposition dates. Doc. 85-15 at 2. Plaintiff responded

by proposing specific dates for the depositions of Plaintiff, his wife, and his experts. Id.

       In June 2020, the parties conducted the deposition for the corporate

representative but failed to set the deposition date for Defendant Ivey as Plaintiff never

responded to Defendants’ proposed dates. See 85-18. On June 15, 2020, Defendants

proposed that Plaintiff depose Defendant Ivey on July 21 or July 24.3 Doc. 85-17 at 3.

After two days passed without a response, Defendants followed up on their proposal.

Doc. 85-18 at 4. Plaintiff does not appear to have ever responded it. See id. at 2–4. Near

the end of the month, Defendants followed up about the deposition dates for Plaintiff

and his spouse and threatened to notice them unilaterally if they did not receive dates

by the following day. Doc. 85-19 at 3. Later that day, Plaintiff provided four dates at

the end of July. Id. at 2.

       At the beginning of July 2020, with the discovery deadline looming, the parties’

cooperation began to fray. On July 7, 2020, Defendants agreed to depose Plaintiff and

his wife on July 30 and 31 respectively. Doc. 85-20 at 2. They also declared their intent

to notice unilaterally Plaintiff’s healthcare providers and experts for depositions on

August 3-7. Id. at 3. Later that day, Plaintiff confirmed the depositions for August 4

and 6, advised Defendants that he was not available on August 3 or 5, and pledged to




3This communication appears to be the first time that Defendants proposed a date for Defendant Ivey’s
deposition.

                                                   4
      Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 5 of 14




respond with information about his experts’ availability. Id. at 2. Two days later,

Defendant unilaterally noticed the deposition of Dr. Jaramillo, one of Plaintiff’s experts,

for August 7. Doc. 85-21. Not once during this time did Plaintiff propose dates for

Defendant Ivey’s deposition or respond to the dates that Defendants had proposed

earlier. See generally docs. 85-20, 85-21.

        At the end of July and the beginning of August, with the discovery deadline fast

approaching, the parties’ cooperation collapsed. On July 24, 2020 – the last day in the

discovery period on which a party could properly notice a deposition and more than

two weeks after Defendants had noticed the deposition – Plaintiff informed Defendants

that Dr. Jaramillo was unavailable on August 7 and proposed August 4 and August 11

as alternatives. Doc. 85-22. Plaintiff also asked to depose Defendant Ivey on either July

28 or August 3 and then later August 7 after Defendants rejected the initial dates

without proposing alternatives. Doc. 85-23 at 2–4. Defendants rejected this last date,

again without proposing an alternative, as they insisted on deposing Dr. Jaramillo on

that date despite his declared unavailability. Id. at 2. On July 30, 2020, after a week had

passed without progress towards a mutually agreeable deposition date for Defendant

Ivey, Plaintiff unilaterally and untimely4 noticed the deposition for August 7. See doc. 85




4Local Rule 30.1 requires the service of notice at least fourteen days before a scheduled deposition. See
D.N.M.LR-Civ. 30.1. Plaintiff served notice only eight days before the scheduled deposition.

                                                     5
     Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 6 of 14




at 6. The following day, Defendants filed their Motion for Protective Order and Notice

of Nonappearance for this deposition. See doc. 84.

         During the first week of August, Plaintiff proposed a joint motion to extend

discovery. See doc. 87-1 at 3. Defendants, however, declined to agree. Rather, they

offered to concur on a motion to extend discovery if it included “language that

Defendants do not agree good cause or excusable neglect sufficient to warrant an

extension . . . exists” and to allow limited deposition of Defendant Ivey for four hours

on a Sunday. See doc. 93-1 at 2–3. Confronted with an impending discovery deadline,

Defendant Ivey’s nonappearance at the untimely-noticed deposition, and Defendants’

refusal to extend the discovery deadline by stipulation, Plaintiff unilaterally moved to

extend the discovery deadline and compel the deposition of Defendant Ivy. See doc 87.

   II.      ANALYSIS

         Among the purposes of the modern discovery process is ensuring that parties

obtain the information that they need to prepare for trial. See Hickman v. Taylor, 329 U.S.

495, 500–01 (1947). Courts, however, must exercise their discretion to balance this need

with the competing public and private interests in resolving litigation expeditiously and

protecting parties from its potential abuse. See Murphy v. Deloitte & Touche Group Ins.

Plan, 619 F.3d 1151, 1164 (10th Cir. 2010). Exercising this discretion, the Court DENIES




                                             6
      Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 7 of 14




Defendant Ivey’s Motion for Protective Order as moot5 and finds good cause to GRANT

Plaintiff’s Motion to Extend the Discovery Deadline and Compel Discovery of

Defendant Ivey.

    A.      Standard of Review

         Under Federal Rule of Civil Procedure 16(b)(4), the Court may only modify its

discovery schedule if good cause is shown. See Fed. R. Civ. P. 16(b)(4). Nonetheless,

“total inflexibility is undesirable.” Summer v. Missouri Pacific R.R. System, 132 F.3d 599,

604 (10th Cir. 1997) (citing Hull v. Chevron U.S.A., Inc., 812 F.2d 584, 588 (10th Cir. 1987)

and Fed R. Civ. P. 16 advisory committee’s note). Courts have considered combinations

of the following factors when determining whether a movant has good cause:

    (1) whether trial is imminent, (2) whether the request is opposed, (3) whether the
    non-moving party would be prejudiced, (4) whether the moving party was diligent
    in obtaining discovery within the guidelines established by the court, (5) the
    foreseeability of the need for additional discovery in light of the time allowed for
    discovery by the district court, and (6) the likelihood that the discovery will lead to
    relevant evidence.

Smith v. United States, 834 F.2d 166, 169 (10th Cir. 1987) (gathering cases).6


5 Defendant Ivey sought a protective order to forbid Plaintiff from deposing him on August 7, 2020
because service of notice for this deposition was untimely and in violation of local rules. See doc. 84 at 2–3
(citing D.N.M.LR-Civ. 30.1). That date passed without Defendant Ivey appearing for the deposition. As
such, the Court finds that the issue of his appearance is moot. Insofar as the issuance of a protective
order would be necessary to protect Defendant Ivey from sanction under Fed. R. Civ. P. 30(d)(1)(A)(i) and
Local Rule 30.2, the Court finds that his nonappearance is not sanctionable because Plaintiff’s service of
notice for the deposition was untimely.
6 Defendant Ivey argues that Plaintiff’s Motion to Extend Discovery must also satisfy the excusable

neglect standard of Fed. R. Civ. P. 6(b)(1)(B). See doc. 93 at 9. Rule 6(b)(1)(B) applies when the original
time or extension for completing an act has expired. See Utah Republican Party v. Herbert, 678 Fed. App’x
697, 700 (10th Cir. 2017). Plaintiff filed his motion to extend discovery on August 7, 2020, before the
expiration of the discovery period. See Fed. R. Civ. P. 6(a)(1) (counting the last day for time periods

                                                      7
      Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 8 of 14




    B.      Plaintiff Diligently Sought to Depose Defendant Ivey for Most of the Discovery
            Period



         In the Tenth Circuit and many of its sister circuits, the movant’s diligence is the

most paramount Smith factor. See, e.g., Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank Ass’n,

771 F.3d 1230, 1240 (10th Cir. 2014); Alioto v. Town of Lisbon, 651 F.3d 715, 720 (7th Cir.

2011); Parker v. Columbia Pictures Indus., 204 F.3d 326, 340 (2d Cir. 2000); Sosa v. Airprint

Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998); Johnson v. Mammoth Recreations, Inc., 975

F.2d 604, 609 (9th Cir. 1992). It “requires the movant to show the ‘scheduling deadlines

cannot be met despite [his] diligent efforts.’” Gorsuch, 771 F.3d at 1240 (quoting Pumpco

v. Schenker Int’l, Inc., 204 F.R.D. 667, 668 (D. Colo. 2018)). Plaintiff has made this

showing. For twenty-eight out of the thirty-four weeks in the discovery period, he

diligently attempted to schedule the deposition of Defendant Ivey on a date mutually

agreeable to both parties, often with minimal assistance from Defendants who only

twice proposed specific dates. See generally docs. 85-2, 85-3, 85-8, 85-9, 85-15, 85-18, 85-

23, 93-1.




specified in the Federal Rules of Civil Procedure, any local rule, or any court order). The Court
recognizes that as a practical matter, given the deposition notice requirements, Plaintiff’s motion could be
viewed as filed beyond the expiration of the deadline. The Court need not decide this nuanced question
as it would find excusable neglect under Rule 6(b)(1)(B) for the same reasons as it finds good cause under
Rule 6(b)(1)(A) and Rule 16(b)(4). See Herbert, 678 Fed. App’x at 700 (quoting Gorsuch, Ltd., B.C. v. Wells
Fargo Nat’l Bank Ass’n, 771 F.3d 1230, 1240 (10 Cir. 2014) (applying the Gorsuch standard for good cause
under Rule 16(b)(4) to an analysis of good cause under Rule 6(b)(1)(A)).


                                                     8
     Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 9 of 14




       During an eighteen-week period from the middle of February 2020 to the middle

of June 2020, Plaintiff requested deposition dates from Defendants on at least five

occasions. See docs. 85-2, 85-8, 84-14 at 2, 85-15 at 2. Though, unlike Defendants, he did

not respond to Defendants’ lack of cooperation by threatening to notice the deposition

unilaterally on a date that was convenient to him. See supra at 2–7. Nor did he follow

up about these pending requests in every single bit of correspondence with Defendants,

especially once the parties got bogged down in scheduling the deposition of the

corporate representative for Defendant D&E Transport, LLC. See generally docs. 85-3, 85-

4, 85-5. Still, the fact remains that Defendants did not respond to Plaintiff’s repeated

requests for a specific deposition date for Defendant Ivey until June 15, 2020, more than

four months after Plaintiff made his first request. See doc. 85-17 at 3. Insofar as the

failure to schedule Defendant Ivey’s deposition in February 2020 – May 2020

contributed to Plaintiff’s present need for a modification, responsibility lies with

Defendants, not Plaintiff.

       Admittedly, for a six-week period from the middle of June 2020 until the end of

July 2020, Plaintiff did not exercise diligence in scheduling Defendant Ivey’s deposition.

Defendants proposed specific dates for Defendant Ivey’s deposition on June 15, 2020,

three and a half months after Plaintiff’s first request for them. See docs. 85-2, 85-17 at 3.




                                              9
     Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 10 of 14




Plaintiff, however, never responded to their proposal.7 See generally docs. 85-18, 85-20,

85-21. He did not contact Defendants about Defendant Ivey’s deposition until July 24,

2020, the last day on which the Local Rules allowed him to lawfully notice this

deposition. See doc. 85-23 at 3–4.

        Nonetheless, based on the totality of the discovery period, the Court finds that

Plaintiff has exercised diligence in his pursuit of Defendant Ivey’s deposition. While

Plaintiff could have unilaterally noticed the deposition of Defendant Ivey at any point

during the discovery period, the Court will not penalize him for electing to continue to

“confer in good faith regarding scheduling of depositions” as Local Rules require. See

D.N.M.LR-Civ. 30.1. While Plaintiff did waste six weeks in June 2020 and July 2020

regarding Defendants’ proposed deposition dates,8 Defendants also took eighteen




7 During oral argument, Plaintiff’s counsel asserted that her firm did respond to Defendants’ proposed
dates before July 24, 2020 but could not direct the Court to its response in the record. See doc. 102 at 2–3.
8 Plaintiff has failed to provide any explanation for this delay. This failure, however, is not fatal to his

motion for extension. Citing the Tenth Circuit in Strope v. Collins and this Court in Candelaria v. Molina
Healthcare, Inc., Defendant Ivey argues otherwise, alleging that good cause “requires the moving party to
show that it has been diligent in attempt to meet the dealings, which means that it must provide an
adequate explanation for any delay.” Doc. 93 at 9 (citing 315 F. App’x 57, 61 (10th Cir. 2009) and No. 18-
cv-725 WJ/GBW, ECF No. 44 at 8 (D.N.M. Sept. 24, 2019)). The delay for which those courts sought an
explanation, however, was not every delay during the pretrial period. Rather, the focus was the time
between a motion deadline and the late filing of that motion. See Strope, 315 F. App’x at 61 (affirming the
denial of a motion to amend a complaint because the movant failed to address the untimeliness of that
motion); Husky Ventures, Inc. v. B55 Investments, Ltd., 911 F.3d 1000, 1018–20 (10th Cir. 2006) (affirming the
denial of two motions to amend counterclaims because the movant provided no arguments to justify the
motions’ tardy filing); Minter v. Prime Equipment Co., 451 F.3d 1196, 1205 n. 4 (10th Cir. 2006) (observing in
dicta, while affirming the denial of a motion to amend a complaint on the eve of trial, that Rule 16(b)
requires the movant to show that it has been diligent in attempt to meet any deadlines); Candelaria v.
Molina Healthcare, Inc., No. 18-cv-725 WJ/GBW, ECF No. 44 at 8 (denying motions for class certification
and discovery extension as the movant filed them after their respective deadlines and failed to provide an
explanation for the delay in filing). These cases are distinguishable from the instant issue which deals

                                                     10
     Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 11 of 14




weeks to respond to Plaintiff’s request for specific dates of availability for this

deposition. See Summers, 132 F.3d at 605–06 (overturning a district court for not

extending the discovery deadline where the record showed no bad faith or willful

omission on the part of the plaintiffs and that the defendant’s actions had contributed,

in part, to need for an extension).


C. Outside Defendants’ Opposition to an Extension, the Remaining Smith Factors Favor
   Plaintiff



       All the remaining Smith factors, except for Defendants’ opposition, support

extending discovery for the sole purpose of deposing Defendant Ivey. An extension

will not disrupt trial because the Court has yet to schedule a trial date for the case. See

Summer, 132 F.3d at 605 (finding no disruption to trial where the motion to extend

discovery was filed eight days before its scheduled commencement).

       Extending discovery to facilitate Plaintiff’s deposition of Defendant Ivey is very

likely to lead to relevant evidence. See Herbert v. Lando, 441 U.S. 153, 170 (1979) (holding

that the relevancy of deposing a defendant publisher in a defamation case about his

conduct and mental state could “hardly be doubted” even if the defendant was unlikely

to admit to liable conduct in the deposition). Only Defendant Ivey can explain what

happened just before his tractor trailer struck that of the Plaintiff and why a post-



with the longer-term process of accomplishing discovery within the allotted time period and a motion
filed before its apparent deadline.

                                                  11
    Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 12 of 14




accident drug test mandated by the Department of Transportation was inconclusive.

See doc. 102 at 3.

       While discovery has already exceeded the traditional sixth month period in this

District, a short extension for the deposition of Defendant Ivey is unlikely to generate

the need for additional discovery that prolongs the period yet again. Plaintiff has

stipulated that deposing Defendant Ivey is unlikely to generate additional discovery

requests. Doc. 87 at 4. Even if it did, though, the Court has the authority to limit or

prohibit any such discovery.

       Finally, a short extension of the discovery period for the limited purpose of

deposing Defendant Ivey exposes Defendant Ivey to little prejudice. True, unless the

deposition takes place on a weekend, Defendant Ivey will face the inconvenience of

rearranging his work schedule on somewhat short notice. However, such an

inconvenience has been reasonably foreseeable to him since the case was filed over a

year ago and is little different than the inconvenience to which Defendants subjected

Plaintiff and his wife earlier this year. Defendants may also encounter some hassle in

revising their dispositive motions – two of which have already been filed (docs. 100, 101)

and the remainder of which are presumably well into the drafting process – in order to

address any relevant information Defendant Ivey discloses in his deposition. The

severity of this disruption, however, is limited by the fact that Defendant Ivey is their




                                             12
    Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 13 of 14




client and therefore unlikely to reveal any information during his deposition that

Defendants could not have discovered earlier with due diligence.

   III.      CONCLUSION

          For the foregoing reasons, the Court DENIES Defendant Ivey’s Motion for

Protective Order as moot (doc. 84) and GRANTS Plaintiff’s Motion to Extend Discovery

and Compel (doc. 87). Plaintiff has not only sought the deposition of Defendant Ivey

with diligence for most of the deposition period, but is also likely to learn relevant,

otherwise undiscoverable information from this deposition. As a short extension to the

deposition deadline does not unduly postpone trial or unfairly prejudice Defendant

Ivey, there is good cause to grant it. See Smith, 834 F.2d at 169.

          The deadline for conducting depositions is hereby EXTENDED to October 2,

2020 for the limited and sole purpose of Plaintiff deposing Defendant Ivey over Zoom

for no longer than five hours. The deadline for substantive motions is similarly

EXTENDED to the date that falls three weeks after the date of Defendant Ivey’s

deposition. Plaintiff, with Defendants’ concurrence, is hereby ORDERED to notice the

Court of the date for this deposition once notice for it has been served.

   Finally, the Court declines to award attorney fees or other expenses to either party.

Pursuant to Fed. R. Civ. P. 37(a)(5)(B), the Court finds Plaintiff’s untimely service of

notice for the deposition of Defendant Ivey substantially justifies Defendant Ivey’s

Motion for Protective Order against it. Pursuant to Fed. R. Civ. P. 37(a)(5)(A)(ii), the


                                             13
    Case 1:19-cv-00957-MV-GBW Document 104 Filed 09/08/20 Page 14 of 14




Court also finds that Plaintiff’s inaction with respect Defendant Ivey’s deposition in

June 2020 and July 2020 substantially justifies Defendant Ivey’s opposition to Plaintiff’s

Motion to Extend and Compel. The parties shall bear their own costs.

   IT IS SO ORDERED




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE




                                            14
